Exhibit 10.1

 

FIRST AMENDMENT

 

                THIS FIRST AMENDMENT dated as of March 16, 2005 (the
“Amendment”) is entered into among Tenet Healthcare Corporation, a Nevada
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent.  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

                WHEREAS, the Borrower, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of December 31, 2004 (as
amended or modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Subsidiary Guarantors and the Administrative Agent
entered into that certain Guarantee and Pledge Agreement dated as of December
31, 2004 (as amended or modified from time to time, the “Guarantee and Pledge
Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
and the Guarantee and Pledge Agreement as set forth below;

 

                NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

                1.             Amendments to the Credit Agreement.

 

(a)           The definition of “Termination Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Termination Date” means December 31, 2005; provided, however, if the
Administrative Agent releases its liens on all Investments in any Subsidiary
Guarantor owned by any Credit Party pursuant to Section 9.14, the Termination
Date shall be automatically extended to June 30, 2006 at the time of the
Administrative Agent’s release of such Investments in accordance with Section
9.14.

 

(b)           The following definition is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the participations in LC Reimbursement Obligations within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c)  has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

--------------------------------------------------------------------------------


 

 

(c)           The parenthetical in the first sentence of Section 2.01(f) is
hereby amended to read as follows:

 

(but such request shall not be permitted to be made sooner than 100 days prior
to the existing expiry date of the applicable Letter of Credit and the Lenders
shall not be requested to grant such request sooner than 90 days prior to the
existing expiry date of the applicable Letter of Credit)

 

(d)           Section 9.05 of the Credit Agreement is hereby amended by (a)
deleting the “.” at the end of the clause (iii) and inserting “; or” in place
thereof and (b) adding a new clause (iv) which shall read as follows:

 

                (iv)          release any Collateral, including, without
limitation, any proceeds in the BANA Account or the BAS Account (as such terms
are defined in the Assignment of Collateral Account), without written consent of
all the Lenders.

 

(e)           The proviso in Section 9.06(c) of the Credit Agreement is hereby
amended to read as follows:

 

provided that

 

(A)          if such Eligible Assignee is not an Affiliate of the transferor
Lender and was not a Lender immediately prior to such assignment, then, unless
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise agree, the portion of the transferor Lender’s
Commitment assigned to such Eligible Assignee shall be at least $25,000,000;

 

(B)           unless the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise agree or the
transferor Lender assigns its entire Commitment to such Eligible Assignee, the
transferor Lender and/or its Affiliates shall retain, in the aggregate, a
Commitment at least equal to $25,000,000; and

 

(C)           any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee).

 

(f)            A new Section 9.13 is hereby added at the end of Article 9 and
shall read as follows:

 


9.13        REPLACEMENT OF LENDERS.

 

The Borrower and, in the case of clause (b) below, the Administrative Agent
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 8.01 or 8.02, (b) becomes a Defaulting Lender
or (c) becomes a non-consenting Lender as provided below, with a replacement
bank or other financial institution, provided that (i) such replacement does not
conflict with any laws, (ii) except in the case of clause (c) above, no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all LC Reimbursement Obligations and other amounts (other than
any

 

2

--------------------------------------------------------------------------------


 

reasonably disputed amounts), pursuant to Section 8.01 and 8.02, as the case may
be, owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be an Eligible Assignee, (v) the replaced
Lender shall be obligated to cooperate to effect such replacement in accordance
with the provisions of Section 9.06, including, without limitation, by execution
of an Assignment and Assumption (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein), and (vi) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

 

If in connection with any proposed change, waiver, discharge or termination to
any of the provisions of this Agreement that are contemplated by clauses (i)
through (iv), inclusive of the first proviso of Section 9.05, the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right to replace each such non-consenting Lender or Lenders with one or more
replacement banks or financial institutions pursuant to this Section 9.13 so
long as at the time of replacement, each such replacement bank or financial
institution consents to the proposed change, waiver, discharge or termination;
provided that, the failure by such non-consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such non-consenting Lender and the mandatory assignment of such non-consenting
Lender’s Commitments and outstanding participations in LC Reimbursement
Obligations pursuant to this Section 9.13 shall nevertheless be effective
without the execution by such non-consenting Lender of an Assignment and
Assumption.

 

(g)           A new Section 9.14 is hereby added at the end of Article 9 and
shall read as follows:

 

Section 9.14         Release of Equity Interests.

 

At any time on or after April 15, 2005, upon written request by the Borrower, so
long as no Default or Event of Default has occurred and is then continuing, the
Administrative Agent, on behalf of the Lenders, shall promptly release its liens
on the Investments in the Subsidiary Guarantors pledged by the Credit Parties
pursuant to the Guarantee and Pledge Agreement.

 

                2.             Amendment to the Guarantee and Pledge Agreement.

 

(a)           Section 15(c) of the Guarantee and Pledge Agreement is hereby
amended to read as follows:

 

(c)           At any time before the Transaction Liens granted by the Borrower
terminate, the Administrative Agent may, at the written request of the Borrower,
release any Collateral with the prior written consent of all Lenders.

 

(b)           A new subsection (e) is hereby added to Section 15 of the
Guarantee and Pledge Agreement and shall read as follows:

 

(e)           The Transaction Liens granted on the Equity Interests pursuant to
Section 3(a) above shall terminate, so long as no Default or Event of Default
has occurred and is then continuing, at any time on or after April 15, 2005,
upon written request by the Borrower, without prejudice to any Lien granted
under any other Security Document.

 

3

--------------------------------------------------------------------------------


 

                3.             Conditions Precedent.  This Amendment shall be
effective upon receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Subsidiary Guarantors, the Lenders
and the Administrative Agent.

 

                4.             Miscellaneous.

 

                                                                (a)          
The Credit Agreement, and the obligations of the Borrower thereunder and of the
Credit Parties under the other Financing Documents, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.

 

                (b)           Each Credit Party hereby represents and warrants
as follows:

 

                (i)            Each Credit Party has taken all necessary action
to authorize the execution, delivery and performance of this Amendment.

 

                (ii)           This Amendment has been duly executed and
delivered by each Credit Party and constitutes each Credit Party’s legal, valid
and binding obligations, enforceable in accordance with its terms, except as
such enforceability may be subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

                (iii)          No consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Credit Party of this Amendment.

 

                                                                (c)          
The Borrower and each other Credit Party, as applicable, represent and warrant
to the Lenders that (i) the representations and warranties of the Borrower set
forth in Article 4 of the Credit Agreement and of the Credit Parties in each
other Security Document are true and correct as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

                                                                (d)          
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

 

                (e)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

                Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

TENET HEALTHCARE CORPORATION,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott Kellman

 

 

Name:

F. Scott Kellman

 

 

Title:

Senior Vice President, Corporate Finance and Treasurer

 

 

 

 

SUBSIDIARY
GUARANTORS:

 

 

 

AHM ACQUISITION CO., INC.

 

 

ALVARADO HOSPITAL MEDICAL CENTER, INC.

 

 

AMI INFORMATION SYSTEMS GROUP, INC.

 

 

AMERICAN MEDICAL (CENTRAL), INC.

 

 

AMISUB (HEIGHTS), INC.

 

 

AMISUB (HILTON HEAD), INC.

 

 

AMISUB (IRVINE MEDICAL CENTER), INC.

 

 

AMISUB (NORTH RIDGE HOSPITAL), INC.

 

 

AMISUB (SAINT JOSEPH HOSPITAL), INC.

 

 

AMISUB (SFH), INC.

 

 

AMISUB (TWELVE OAKS), INC.

 

 

AMISUB OF CALIFORNIA, INC.

 

 

AMISUB OF NORTH CAROLINA, INC.

 

 

AMISUB OF SOUTH CAROLINA, INC.

 

 

AMISUB OF TEXAS, INC.

 

 

BROOKWOOD HEALTH SERVICES, INC.

 

 

CGH HOSPITAL, LTD.

 

 

COMMONWEALTH CONTINENTAL HEALTH CARE, INC.

 

 

COMMUNITY HOSPITAL OF LOS GATOS, INC.

 

 

CORAL GABLES HOSPITAL, INC.

 

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

 

 

DELRAY MEDICAL CENTER, INC.

 

 

DOCTORS HOSPITAL OF MANTECA, INC.

 

 

DOCTORS MEDICAL CENTER OF MODESTO, INC.

 

 

EAST COOPER COMMUNITY HOSPITAL, INC.

 

 

FMC ACQUISITION, INC.

 

 

FMC HOSPITAL, LTD.

 

 

FMC MEDICAL, INC.

 

 

 

 

 

By:

/s/ Dennis L. Dent

 

 

Name:

Dennis L. Dent

 

 

Title:

Treasurer for each of the foregoing

 

 

5

--------------------------------------------------------------------------------


 

 

FOUNTAIN VALLEY REGIONAL HOSPITAL & MEDICAL CENTER

 

 

FRYE REGIONAL MEDICAL CENTER, INC.

 

 

GULF COAST COMMUNITY HOSPITAL, INC.

 

 

HILTON HEAD HEALTH SYSTEM, L.P.

 

 

HNMC, INC.

 

 

HNW GP, INC.

 

 

HNW LP, INC.

 

 

HOLLYWOOD MEDICAL CENTER, INC.

 

 

HOUSTON NORTHWEST MEDICAL CENTER, INC.

 

 

HOUSTON NORTHWEST PARTNERS, LTD.

 

 

JFK MEMORIAL HOSPITAL, INC.

 

 

LAKE POINTE GP, INC.

 

 

LAKE POINTE INVESTMENTS, INC.

 

 

LAKE POINTE PARTNERS, LTD.

 

 

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

 

 

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

 

LIFEMARK HOSPITALS OF LOUISIANA, INC.

 

 

LIFEMARK HOSPITALS, INC.

 

 

LOS ALAMITOS MEDICAL CENTER, INC.

 

 

MCF, INC.

 

 

MEDICAL CENTER OF GARDEN GROVE

 

 

MEODOWCREST HOSPITAL, LLC

 

 

NEW MEDICAL HORIZONS, II, LTD.

 

 

NME HEADQUARTERS, INC.

 

 

NORTH FULTON MEDICAL CENTER, INC.

 

 

NORTH MIAMI MEDICAL CENTER, LTD.

 

 

NORTH SHORE REGIONAL MEDICAL CENTER, LLC

 

 

ORNDA HOSPITAL CORPORATION

 

 

ORNDA INVESTMENTS, INC.

 

 

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

 

 

PLACENTIA-LINDA HOSPITAL, INC.

 

 

REPUBLIC HEALTH CORPORATION OF ROCKWALL COUNTY

 

 

RHC PARKWAY, INC.

 

 

SAN DIMAS COMMUNITY HOSPITAL

 

 

SAN RAMON REGIONAL MEDICAL CENTER, INC.

 

 

SIERRA VISTA HOSPITAL, INC.

 

 

TENET CALIFORNIA, INC.

 

 

TENET FINANCE CORP.

 

 

TENET FRISCO, LTD.

 

 

TENET GOOD SAMARITAN, INC.

 

 

TENET HEALTHCARE, LTD.

 

 

 

 

 

By:

/s/ Dennis L. Dent

 

 

Name:

Dennis L. Dent

 

 

Title:

Treasurer for each of the foregoing

 

 

6

--------------------------------------------------------------------------------


 

 

TENET HEALTHCARE-FLORIDA, INC.

 

 

TENET HEALTHSYSTEM BARTLETT, INC.

 

 

TENET HEALTHSYSTEM BUCKS COUNTY, L.L.C.

 

 

TENET HEALTHSYSTEM CFMC, INC.

 

 

TENET HEALTHSYSTEM DI, INC.

 

 

TENET HEALTHSYSTEM GB, INC.

 

 

TENET HEALTHSYSTEM GRADUATE, L.L.C.

 

 

TENET HEALTHSYSTEM HAHNEMANN, L.L.C.

 

 

TENET HEALTHSYSTEM HEALTHCORP.

 

 

TENET HEALTHSYSTEM HOLDINGS, INC.

 

 

TENET HEALTHSYSTEM HOSPITALS, INC.

 

 

TENET HEALTHSYSTEM HOSPITALS DALLAS, INC.

 

 

TENET HEALTHSYSTEM MEDICAL, INC.

 

 

TENET HEALTHSYSTEM MEMORIAL MEDICAL CENTER, INC.

 

 

TENET HEALTHSYSTEM NORRIS, INC.

 

 

TENET HEALTHSYSTEM NORTH SHORE, INC.

 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC.

 

 

TENET HEALTHSYSTEM ROXBOROUGH, LLC

 

 

TENET HEALTHSYSTEM SGH, INC.

 

 

TENET HEALTHSYSTEM SL, INC.

 

 

TENET HEALTHSYSTEM SPALDING, INC.

 

 

TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C.

 

 

TENET HEALTHSYSTEM DESERT, INC.

 

 

TENET HIALEAH HEALTHSYSTEM, INC.

 

 

TENET HOSPITALS, INC.

 

 

TENET HOSPITALS LIMITED

 

 

TENET SOUTH FULTON, INC.

 

 

TENET ST. MARY’S, INC.

 

 

TENETSUB TEXAS, INC.

 

 

TWIN CITIES COMMUNITY HOSPITAL, INC.

 

 

USC UNIVERSITY HOSPITAL, INC.

 

 

WEST BOCA MEDICAL CENTER, INC.

 

 

 

 

 

By:

/s/ Dennis L. Dent

 

 

Name:

Dennis L. Dent

 

 

Title:

Treasurer for each of the foregoing

 

 

7

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin R. Wagley

 

 

Name:

Kevin R. Wagley

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

as L/C Issuer and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin R. Wagley

 

 

Name:

Kevin R. Wagley

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

CITICORP USA, INC.,

 

 

as Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Suzanne Crymes

 

 

Name:

Suzanne Crymes

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------